Citation Nr: 0840619	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  06-24 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for chronic low back 
strain, rated as 10 percent disabling for the period prior to 
September 1, 2006, and as 20 percent disabling thereafter.

2.  Entitlement to an increased rating for gastroesophageal 
reflux disease (GERD) and inflammatory bowel disease, rated 
as 10 percent disabling for the period prior to September 1, 
2006, and as 30 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant and spouse.

ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1990 to 
August 2004.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 2005 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi, which, in pertinent 
part, denied entitlement to compensable evaluations for the 
veteran's service-connected back and stomach conditions.  

At the time of the May 2005 rating decision on appeal, the 
veteran was assigned noncompensable ratings for GERD and 
inflammatory bowel disease as separate service-connected 
conditions.  In an April 2008 rating decision, these separate 
conditions were recharacterized as one disability referred to 
as GERD and inflammatory bowel disease and increased ratings 
of 10 percent for the period prior to September 1, 2006, and 
30 percent for the period thereafter were assigned.  See 
38 C.F.R. §§ 4.113, 4.114 (2008) (requiring combined rather 
than separate ratings for coexisting gastrointestinal 
disabilities).  In addition, the April 2008 rating decision 
granted an increased rating of 10 percent for the veteran's 
low back strain for the period prior to September 1, 2006, 
and a 20 percent rating thereafter.  

A veteran is generally presumed to be seeking the maximum 
benefit allowed by law and regulation, and a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, 
despite the increased ratings granted in the April 2008 
rating decision, the claims for increased evaluations remain 
before the Board.

In October 2006, the veteran provided testimony at a hearing 
before a Decision Review Officer (DRO) at the RO.  A 
transcript of this hearing is of record.


FINDINGS OF FACT

1.  For the period prior to September 1, 2006, the veteran's 
chronic low back strain was manifested by forward flexion 
limited to 80 degrees and a combined range of motion of 195 
degrees with no radicular symptoms; there was no 
intervertebral disc involvement or associated neurologic 
disability.

2.  For the period beginning September 1, 2006, the veteran's 
chronic low back strain has been manifested by forward 
flexion limited to 60 degrees and a combined range of motion 
of 230 degrees, intervertebral disc involvement or associated 
neurologic disability.

3.  For the period prior to September 1, 2006, the veteran's 
GERD and inflammatory bowel disease manifested chronic 
constipation, epigastric pain several times a week, and 
abdominal bloating; there was no diarrhea, constant abdominal 
distress, and symptoms were not productive of considerable 
impairment to the veteran's health.

4.  For the period beginning September 1, 2006, the veteran's 
GERD and inflammatory bowel disease manifests occasional 
dysphasia, daily epigastric pain, and vomiting several times 
a week; there is no material weight loss, hematemesis or 
melena, moderate anemia, or symptoms that are productive of 
considerable impairment to the veteran's health.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 10 
percent for the period prior to September 1, 2006, and a 
rating in excess of 20 percent thereafter for chronic low 
back strain are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 U.S.C.A. § 4.71a, Diagnostic Codes 5235-5243 (2008).

2.  The schedular criteria for a rating in excess of 10 
percent for the period prior to September 1, 2006, and a 
rating in excess of 30 percent thereafter for GERD and 
inflammatory bowel disease are not met.  38 U.S.C.A. § 1155; 
38 U.S.C.A. § 4.114, Diagnostic Codes 7319, 7346 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

In a letter issued in March 2006, subsequent to the initial 
adjudication of the claims, the RO notified the veteran of 
the evidence needed to substantiate her claim for increased 
ratings.  The letter also satisfied the second and third 
elements of the duty to notify by informing the veteran that 
VA would try to obtain medical records, employment records, 
or records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

The veteran has substantiated her status as a veteran.  She 
was notified of all elements of the Dingess notice, including 
the disability-rating and effective-date elements of the 
claims, by a March 2006 letter.  

At a minimum, adequate VCAA notice in increased rating cases 
requires: (1) that VA notify the claimant that, to 
substantiate such a claim, the claimant must provide, or ask 
VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The veteran was provided notice that complied with the 
requirements of Vazquez-Flores in a May 2008 letter.

The Court has also held that VCAA notice should be given 
before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 119-120.  While complete VCAA 
notice was provided after the initial adjudication of the 
claims, this timing deficiency was remedied by the issuance 
of VCAA notice followed by readjudication of the claims.  
Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  The 
claims were readjudicated in the July 2008 SSOC. Therefore, 
any timing deficiency has been remedied.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service medical records, records from various 
federal agencies, and private medical records.  Additionally, 
the veteran was provided proper VA examinations in response 
to her claims for increased ratings.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

General Legal Criteria

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2008).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned. 
38 C.F.R. § 4.7 (2008).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2008).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment. The Court 
has instructed that in applying these regulations VA should 
obtain examinations in which the examiner determined whether 
the disability was manifested by weakened movement, excess 
fatigability, incoordination, or pain. Such inquiry is not to 
be limited to muscles or nerves. These determinations are, if 
feasible, to be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, incoordination, or pain. DeLuca v. 
Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 
Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2008).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Low Back Strain

Legal Criteria

Intervertebral disc disease may be evaluated under the 
formula for rating that condition.  The formula provides that 
with incapacitating episodes having a total duration of at 
least one week, but less than 2 weeks, during the past 12 
months a 10 percent rating will be assigned.  With 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months, 
a 20 percent rating is warranted.  Incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months warrants a 40 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2008).

Lumbosacral and cervical spine disabilities are evaluated 
under the general rating formula for rating diseases and 
injuries of the spine (outlined below).  38 C.F.R. § 4.71a, 
Diagnostic Codes 5237 (2008).  Intervertebral disc syndrome 
is evaluated under the general formula for rating diseases 
and injuries of the spine or under the formula for rating 
intervertebral disc syndrome based on incapacitating episodes 
(outlined above), whichever method results in the higher 
evaluation when all disabilities are combined under 38 C.F.R. 
§ 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2008).

Under the general rating formula for rating diseases and 
injuries of the spine, effective September 26, 2003, with or 
without symptoms such as pain, stiffness or aching in the 
area of the spine affected by residuals of injury or disease, 
the following ratings will apply.  A 10 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 
greater than 60 degrees, but not greater than 85 degrees; the 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.  A 20 
percent evaluation is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees, but not greater 
than 60 degrees; the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or if 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent evaluation is warranted for forward flexion of the 
thoracolumbar spine to 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  

The following notes are also applicable:

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2):  For VA compensation purposes, 
normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero 
to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The 
combined range of motion refers to the 
sum of the range of forward flexion, 
extension, left and right lateral 
flexion, and left and right rotation. The 
normal combined range of motion of the 
cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees. The 
normal ranges of motion for each 
component of spinal motion provided in 
this note are the maximum that can be 
used for calculation of the combined 
range of motion.
38 C.F.R. § 4.71a, notes to the General Formula for Rating 
Back Disabilities.

Factual Background

Service connection was granted for chronic low back strain in 
a January 2005 rating decision with an initial noncompensable 
rating assigned, effective August 3, 2004.  The initial 
noncompensable rating was continued in the May 2005 rating 
decision.  As noted above, the initial noncompensable rating 
for the veteran's chronic low back strain was increased to 10 
percent in an April 2008 rating decision, effective August 3, 
2004, and to 20 percent, effective September 1, 2006.  

Service medical records show that the veteran injured her 
back in February 2004 when she slipped stepping out of a mail 
van.  In March 2004 she was noted to have full range of 
motion and was diagnosed as having muscle spasm.  In July 
2004, the veteran reported complaints of back pain and was 
noted to have been on light duty since her February 2004 
accident.  Decreased flexion and sensation were noted and the 
spine was very tender to palpation.  Three weeks later, the 
veteran reported that her symptoms had improved and her pain 
was found to be resolving.

In February 2005, the veteran was provided a VA examination 
to determine the severity of her back disability.  She 
reported pain in the upper lumbar spine without radiation to 
the lower extremities.  She also reported three flare-ups a 
week with increased pain and additional limitation of 
movement.  She denied needing bedrest and stated that she 
could perform the activities of daily living.  She did not 
perform any recreational activities or any strenuous 
activities and was not currently working.  

Physical examination showed tenderness in the lower thoracic 
and upper lumbar area with no swelling.  Forward flexion was 
to 80 degrees, with extension to 20 degrees, lateral flexion 
to 30 degrees bilaterally, left lateral rotation to 20 
degrees, and right lateral rotation to 15 degrees.  There was 
pain on motion, but no additional limitation of motion with 
repetitive use.  The diagnosis was chronic low back pain with 
no radicular symptoms and normal X-ray findings.

Records of treatment from the veteran's private physician 
show that she was seen for complaints of back pain in 
February 2006.  A magnetic resonance imaging study (MRI) of 
the spine was normal and the veteran denied experiencing any 
radicular symptoms.  In August 2006, she underwent a three 
week physical therapy course for her back and was noted to 
have range of motion limited by approximately 50 percent and 
a moderate decrease in segmental mobility.   

The veteran's most recent VA examination was conducted in 
September 2006.  She reported intermittent moderate back pain 
that did not radiate.  The pain was precipitated by lifting 
weight, exercise and driving for more than two hours.  
Physical examination of the spine showed slight tenderness to 
palpation and straight leg raising produced low back pain 
without radicular symptoms.  Forward flexion was to 60 
degrees, extension was to 20 degrees, left and right lateral 
flexion were to 30 degrees, and left and right lateral 
rotation were to 45 degrees, all limited by pain.  X-rays 
were normal and the diagnosis was chronic lumbar strain 
without radicular symptoms.  The examiner noted that 
additional limitation of function due to repetitive use or 
flare-ups could not be determined without resort to "mere 
speculation."

Analysis

There is no evidence that the veteran's service-connected low 
back strain includes intervertebral disc involvement.  Her X-
rays and a February 2006 MRI were normal.  She has not 
alleged, and the record does not show, that she has 
experienced any incapacitating episodes requiring bedrest 
prescribed by a physician.  Therefore, she is not entitled to 
an increased rating under Diagnostic Code 5243 for rating 
interverebral disc syndrome during any period of her appeal.

Under the general rating formula, separate evaluations are 
warranted for neurological manifestations of spinal 
disabilities; however, the record contains no objective 
medical evidence of radiculopathy or other neurologic 
disability from the low back strain.  The veteran has 
consistently denied radiating pain and there is no evidence 
of loss of sensation or other neurologic impairment in the 
veteran's lower extremities.  Accordingly additional or 
increased ratings for neurologic impairment are not 
warranted.  

With respect to whether a higher rating is warranted for the 
orthopedic manifestation of the back disability, the evidence 
shows that for the period prior to September 1, 2006, the 
veteran's low back disability was consistently manifested by 
decreased range of motion, but not of sufficient severity to 
warrant an evaluation in excess of 10 percent.  The only 
report of thoracolumbar motion was at the February 2005 VA 
examination.  That examination showed forward flexion was to 
80 degrees and the combined range of motion was to 195 
degrees with no additional loss of motion upon repetitive use 
or other functional factors.  This range of motion does not 
approximate the criteria for a 20 percent rating under the 
general formula.

For the period beginning September 1, 2006, the veteran's 
greatest degree of functional impairment was noted at the 
September 2006 VA examination when forward flexion was 
measured to 60 degrees and the combined range of motion of 
the lumbar spine was to 230 degrees.  The examiner found that 
it would require speculation to determine the additional loss 
of function during a flare-up of pain.  

The veteran has also reported that she experienced flare-ups 
up to three times a week with additional loss of function.  
At the October 2006 hearing, she testified that she had back 
spasms and could not drive due to low back pain.  VA policy 
is to recognize actually painful motion as warranting the 
minimum compensable evaluation, and to compensate for 
additional limitation of motion during flare-ups.  38 C.F.R. 
§§ 4.40, 4.45, 4.59.   

However, even when all functional limitations are considered, 
it is clear that the veteran's low back disability has not 
been manifested by limitation of motion or neurologic 
disability that approximates the criteria for an evaluation 
in excess of 10 percent for the period prior to September 1, 
2006, and an evaluation in excess of 20 percent for the 
period beginning September 1, 2006.  38 C.F.R. §§ 4.7, 4.21, 
4.40, 4.45, 4.59.  

There is no evidence that forward flexion of the 
thoracolumbar spine most nearly approximated greater than 30 
degrees but less then 60 degrees for the period prior to 
September 1, 2006, or that the combined range of motion of 
the spine less than 120 degrees.  Similarly, for the period 
beginning September 1, 2006, there is no evidence that the 
veteran's low back has manifested forward flexion 30 degrees 
or less or favorable ankylosis.  While the February 2006 VA 
examiner found that it would require speculation to estimate 
any additional loss of motion due to flare-ups of back pain, 
the February 2005 VA examiner found that there was no 
additional loss of motion during repetitive range of motion 
testing.

Therefore, increased ratings are not warranted for the 
veteran's chronic low back strain at anytime during the 
appeals period.

The Board has considered whether there is any other schedular 
basis for granting an increased rating, but has found none.  
In addition, the Board has considered the doctrine of 
reasonable doubt but has determined that it is not applicable 
because the preponderance of the evidence is against an 
evaluation in excess of those already assigned to the 
veteran's disability.

GERD and Inflammatory Bowel Disease

Factual Background

Service connection for GERD and inflammatory bowel disease as 
separate conditions was granted in a January 2005 rating 
decision.  Initial noncompensable ratings were assigned, 
effective August 2, 3004 that were confirmed and continued in 
the May 2005 rating decision on appeal.  As noted above, the 
veteran's stomach conditions were recharacterized as a single 
disability in an April 2008 rating decision, and increased 
ratings of 10 percent for the period prior to September 1, 
2006, and 20 percent thereafter were granted.  

Service medical records show that the veteran was treated for 
chronic constipation in June 2004.  A GI consultation was 
provided in July 2004 and she was noted to take daily fiber 
supplements. 

The veteran was provided a VA examination in February 2005.  
Her symptoms included pain in the epigastric area three to 
four times a week without substernal or arm pain.  She denied 
experiencing dysphasia, pyrosis, and shoulder pain.  There 
was no hematemesis or melena and no regurgitation.  She also 
denied any weight loss or gain, but did complain of bloating.  
Upon physical examination, she was described as well 
nourished and developed.  There were no signs of anemia and 
the abdomen was soft with some tenderness in the epigastric 
region.  The examiner diagnosed GERD and noted that the 
veteran had an upper GI series that showed marked spontaneous 
gastroesophageal reflux.

Post-service treatment records show that the veteran was seen 
in December 2004 and reported having only one bowel movement 
a week with the use of suppositories.  She complained of 
abdominal bloating, but there was no hematemesis or melena.  
In July 2005, she complained of epigastric pain following 
meals and in the morning with occasional radiation to the 
chest.  She experienced associated heartburn, regurgitation, 
but no vomiting, weight loss, or dysphasia.  The diagnosis 
was probably GERD and constipation.  A month later in August 
2005, the veteran reported experiencing some improvement in 
her GERD symptoms, but still manifested constipation and 
intermittent symptoms.

In January 2006, the veteran underwent an EGD with biopsy 
with her private physician and was diagnosed with antral 
gastritis, deuodenitis, and a hiatal hernia.  Biopsy showed 
mild chronic duodenitis and moderate chronic gastritis.  

The veteran was provided another VA examination in September 
2006 to determine the severity of her GERD and inflammatory 
bowel disease.  She reported occasional dysphasia and daily 
epigastric pain without radiation.  Reflux symptoms occurred 
at least once every day.  Hematemesis and melena were denied.  
The veteran reported nausea through the day with vomiting two 
to three times a week.  She also experienced constipation 
with soft stools and bowel movements every three days.  She 
had abdominal cramps daily, but denied diarrhea or bloody 
stool.  Examination of the abdomen showed that it was soft, 
flat, nontender, with bowel sounds in all four quadrants.  
The diagnoses were GERD and inflammatory bowel disease.  

Analysis

The veteran's GERD and inflammatory bowel disease are 
currently rated by analogy under Diagnostic Code 7346 for 
hiatal hernias.  Under this code, the maximum schedular 
rating of 60 percent is warranted when there are symptoms of 
pain, vomiting, material weight loss, and hematemesis or 
melena with moderate anemia; or other symptom combinations 
productive of severe impairment of health.  A 30 percent 
rating is warranted when there is persistently recurrent 
epigastric distress with dysphasia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  A 10 
percent rating is warranted for two or more of the symptoms 
for the 30 percent evaluation of less severity.  38 C.F.R. 
§ 4.114, Diagnostic Code 7346 (2008).

While Diagnostic Code 7319 only allows for a maximum rating 
of 30 percent, it is still for application for the period 
prior to September 1, 2006.  It provides for a 30 percent 
rating with severe irritable colon syndrome manifested by 
diarrhea, or alternating diarrhea and constipation, with more 
or less constant abdominal distress. A 10 percent rating is 
warranted for moderate irritable colon syndrome manifested by 
frequent episodes of bowel disturbance with abdominal 
distress.  38 C.F.R. § 4.114, Diagnostic Code 7319.

For the period prior to September 1, 2006, the veteran's 
disability was manifested by chronic constipation, epigastric 
pain several times a week, and abdominal bloating.  The 
evidence of record does not establish that the veteran 
experienced severe symptoms, diarrhea, or constant abdominal 
distress during this period, in fact, an EGD and biopsy in 
January 2006 showed only mild chronic duodenitis and moderate 
chronic gastritis.  

In addition, while the veteran has manifested some of the 
symptoms associated with an increased rating under Diagnostic 
Code 7346, including complaints of sternal pain and 
regurgitation in July 2005, she did not exhibit most of the 
symptoms in the criteria for an evaluation in excess of 10 
percent.  There was no evidence of impaired health inasmuch 
as there was no weight loss and the veteran was well 
nourished and developed without reported weakness.

She did not report any functional impairment resulting from 
her stomach conditions to the February 2005 VA examiner or 
her own physicians, and there is no objective evidence of 
considerable impairment resulting from the disability.  
Therefore, ratings in excess of 10 percent for GERD and 
inflammatory bowel disease are not warranted under Diagnostic 
Codes 7319 and 7346 for the period prior to September 1, 
2006.  

With respect to the period beginning September 1, 2006, the 
veteran is currently in receipt of the maximum 30 percent 
allowable under Diagnostic Code 7319.  Accordingly, the only 
Diagnostic Code for application is Diagnostic Code 7346.  

The Board finds that a disability evaluation in excess of 30 
percent is not warranted for the period beginning September 
1, 2006.  The veteran reported having occasional dysphasia, 
daily epigastric pain, and vomiting several times a week at 
the September 2006 VA examination.  

Furthermore, at her October 2006 hearing she testified that 
she experienced pain and nausea after eating, some pain in 
her arms, and chronic constipation.  These symptoms are 
contemplated by the currently assigned 30 percent evaluation, 
and there is no evidence of material weight loss, hematemesis 
or melena or moderate anemia as needed for a 60 percent 
evaluation.  In addition, there is no evidence that the 
veteran's symptoms are productive of severe impairment of her 
health.  Therefore, a rating in excess of 30 percent for the 
period prior to September 1, 2006, is denied.  

The Board has considered whether there is any other schedular 
basis for granting an increased rating, but has found none.  
In addition, the Board has considered the doctrine of 
reasonable doubt but has determined that it is not applicable 
because the preponderance of the evidence is against an 
evaluation in excess of those previously assigned.

Extraschedular

Pursuant to § 3.321(b)(1) (2008), the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
is authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2007).  The question 
of an extraschedular rating is a component of a claim for an 
increased rating. See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, No. 
06-3088 (U.S. Vet. App. Sept. 16, 2008)

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.  

In the case of the back disability, the manifestations of the 
back disability are limitation of motion and associated 
functional impairment.  As discussed above those precise 
symptoms are incorporated into the rating criteria.  
Likewise, the gastrointestinal disability is manifested by 
symptoms that are contemplated by the rating criteria.  Even 
if not contemplated by the rating schedule, the disability 
have not required any periods of hospitalization.  While the 
veteran was reportedly not working earlier in the appeal 
period, there is no indication that the lack of employment 
was related to the service connected back or gastrointestinal 
disabilities.  More recently, the veteran was reported to be 
a student and student teacher.  No interference with these 
activities was attributed to the back or gastrointestinal 
disabilities.  Accordingly, referral for an extraschedular 
rating is not warranted.


ORDER

Entitlement to an increased rating for chronic low back 
strain, rated as 10 percent disabling for the period prior to 
September 1, 2006, and as 20 percent disabling thereafter, is 
denied.

Entitlement to an increased rating for GERD and inflammatory 
bowel disease, rated as 10 percent disabling for the period 
prior to September 1, 2006, and as 30 percent disabling 
thereafter, is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


